Citation Nr: 0717755	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-18 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $66,608.80. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968 and from January 1971 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Roanoke, Virginia, 
that denied the veteran's request for a waiver of an 
overpayment in the amount of $66,606.80.  

The case was remanded in September 2005 and has been returned 
to the Board for review.  During the remand, the case was 
transferred to the RO in Louisville, Kentucky.  In part, 
Remand action was to determine if it was possible for the 
veteran to appear at a hearing.  It was determined that there 
was no way to have a hearing as the inmate would not be 
allowed out of the jail and there were no facilities for 
people to attend a hearing at jail.  Thus, the case is 
subject to decision at this time.


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  An overpayment was created when the veteran received 
compensation payments for a period of time when he was 
incarcerated.  He did not timely notify VA of his 
incarceration as he was notified that he should do if 
incarcerated.

3.  The veteran did not suffer undue hardship as a result of 
being required to repay the debt; nor did it defeat the 
purpose of the benefit to require payment.

4.  The veteran would be unjustly enriched if a waiver was 
granted.

CONCLUSION OF LAW

The recovery of an overpayment of disability compensation 
benefits in the amount of $66,608.80 is not against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965, 3.665  (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 which defines VA's 
duty to assist a claimant in the development of a claim, is 
not, however, applicable to claims such as the one herein at 
issue.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran had a combined rating of 100 percent since August 
1982.  In March 1988, the RO was informed that the veteran 
had been incarcerated since June 1987 for conviction of a 
felony.  His benefits were reduced and an overpayment was 
created.  Subsequent to his release from prison his full 
benefits were restored in October 1989.

In January 2000, the RO received a letter from the veteran's 
daughter requesting apportionment of the veteran's VA 
benefits.  She indicated that the veteran was incarcerated.

A report from the Federal Bureau of Prisons verified that the 
veteran was incarcerated on November [redacted], 1998, for a felony 
offense, with a conditional release date of August [redacted], 2017.

In November 2000, the RO sent the veteran a letter proposing 
to reduce his compensation to 10 percent evaluation effective 
the 61st day of his incarceration and afforded the veteran 60 
days to submit evidence regarding the proposed reduction.

In August 2001, the veteran VA compensation was reduced to 10 
percent, effective in January 1999, which resulted in the 
current overpayment.  The veteran made a timely request for a 
waiver of the recovery of the overpayment, stating that such 
recovery would be unjust.

In January 2002, the RO determined that a waiver was not 
warranted and reduction in compensation benefits resulted in 
overpayment of $66,608.80.

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  The veteran's actions are not deemed to represent 
the intentional behavior to obtain Government benefits to 
which he was not entitled, which is necessary for a finding 
of fraud, misrepresentation or bad faith.  As such, there is 
no statutory bar to waiver of recovery of the overpayment 
since there was no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran.

Waiver will be granted when recovery of the indebtedness 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contributed to the creation of 
the debt.  In this case, the veteran was at fault in the 
creation of the overpayment by virtue of his failure to 
notify the RO promptly of his incarceration in 1998, and by 
virtue of his acceptance of benefits to which he was not 
entitled.  In this respect, it is clear that the veteran had 
knowledge of the percentage of benefits he was entitled to 
during a period of incarceration.  The records show that 
prior to his 1998 imprisonment, he was incarcerated in 1987.  
At that time his benefits were reduced and an overpayment 
created, consequently he had prior knowledge of the 
requirement to report his incarceration in 1998.

Still further, the RO sent letters to the veteran in May 1995 
and February 1996, regarding his disability benefits.  These 
letters indicate the enclosure of VA Form 21-8764, Disability 
Compensation Award Attachment-Important Information.  This 
form provides notice of conditions affecting the right to 
payment of benefits, including that it is the responsibility 
of the veteran to "immediately" notify VA in writing of any 
change of address and that benefits would be reduced upon 
incarceration in a penal institution in excess of 60 days for 
conviction of a felony.

Irrespective of this, in Morris v. Derwinski, 1 Vet. App. 261 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) noted that the Supreme Court of the United 
States had held that persons dealing with the Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that, even 
though the veteran may have been ignorant of certain 
provisions, he was necessarily charged with knowledge of the 
regulation.  The same reasoning applies to the facts as 
presented in this case.

Furthermore, in assessing whether the veteran contributed to 
causing the debt, the evidence reflects that, in November 
2000, the RO notified the veteran of a proposal to 
retroactively reduce his monthly compensation benefits.  The 
veteran was also notified that this reduction would create an 
overpayment but that the veteran had an option to reduce the 
potential overpayment by agreeing to have his benefits 
adjusted.  Nevertheless, the veteran continued to accept VA 
disability compensation benefits during his incarceration 
until August 2001, even though he knew or reasonably should 
have known that he may be overpaid or that he may have an 
outstanding overpayment.  Therefore, the Board is satisfied 
that the veteran was made aware of his rights regarding 
receipt of VA disability compensation benefits, and for the 
foregoing reasons the Board finds that the veteran was at 
fault in causing the debt in this case.

The veteran claims to have informed the VA of his 
incarceration.  He submitted copies of letters dated in 1998 
and 1999 that he claims were sent to the RO informing them of 
his incarceration.  His father-in-law, in a July 2003 
statement indicates that the veteran also informed him that 
he attempted to contact the VA by telephone and mail of his 
incarceration.  However, there is no evidence in the record 
that the VA was informed of his incarceration prior to the 
daughter's request for apportionment in January 2000.  

The second element to consider is the balancing of faults, as 
noted earlier, in 1995 and 1996, the VA provided the veteran 
with a detailed explanation of the factors affecting the 
right to receive VA disability compensation benefits.  VA 
also had informed the veteran of the law, which states that 
any person incarcerated for conviction of a felony shall not 
be paid compensation in excess of a certain rate beginning on 
the 61st day of incarceration.  Additionally, in November 
2000, the VA informed the veteran of the proposed reductions, 
and the steps he could take to minimize potential 
overpayment.  In short, the Board finds that the VA was not 
at fault in causing this debt.

The third element to consider involves undue hardship, the 
Board recognizes that continued recovery would directly 
affect the veteran's only source of income.  The Board has 
therefore considered whether recovery of the overpayment from 
the veteran would result in undue financial hardship.  In 
this regard, the Board notes that during his period of 
incarceration, the veteran is not responsible for food, 
clothing, shelter, etc., for himself.  Moreover, his 
dependent children are receiving apportionments from his VA 
benefits.  In light of these circumstances, the Board 
concludes that recovery of the overpayment would not cause 
the veteran or his dependents undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  In this regard, the Board notes that the 
purpose of disability compensation benefits is to assist 
persons who have an impaired earning capacity due to a 
service-connected disability.  As the veteran is not employed 
during his incarceration, and his basic necessities are 
provided, repayment of the debt would not nullify the purpose 
for which the disability compensation benefits were intended.  

Regarding the fifth and sixth elements the Board notes that 
the failure of the VA to recoup the debt would result in the 
veteran's unjust enrichment at the expense of the VA.  
Further, the veteran has not shown evidence that he changed 
his position to his detriment as a result of the award of 
benefits.  In view of the above, the Board concludes that 
recovery of the overpayment of VA disability compensation 
benefits in the amount of $66,608.80 is not against the 
principles of equity and good conscience.  Thus the veteran's 
appeal must be denied.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963.


ORDER

Waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $66,608.80 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


